Exhibit 10.43

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”), dated as of October 21, 2014, by and among
Metalico, Inc., a Delaware corporation with headquarters located at 186 North
Avenue East, Cranford, New Jersey 07016 (the "Company”), and [?] (the
“Investor”). For purposes of this Agreement, the term Investor shall include any
“affiliate” (as defined below) or any related entity or person of such Investor.

WHEREAS:

A. The Investor and certain other investors (the “Other Investors”, and
collectively with the Investor, the “Investors”) are holders of the Company’s
7.0% Senior Convertible Notes due 2028 (the “Original Series Notes”) originally
issued pursuant to that certain Securities Purchase Agreement, dated as of
April 23, 2008 (the “Securities Purchase Agreement”), pursuant to which such
Original Series Notes are convertible into shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock”).

B. The Company has authorized the following new series’ of senior unsecured
convertible notes of the Company: (i) Series A Convertible Notes in the form
attached hereto as Exhibit A (the “Series A Notes”), (ii) Series B Convertible
Notes in the form attached hereto as Exhibit B (the “Series B Notes”), and
(iii) Series C Convertible Notes in the form attached hereto as Exhibit C (the
“Series C Notes”).

C. The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6(a) and 7(a) below and in accordance with the
terms hereof, the Investor shall exchange (the “Exchange”) all of the aggregate
principal amount of the Investor’s Original Series Notes and accrued and unpaid
interest thereon, which amount is set forth opposite the Investor’s name in
column (3) of the Schedule of Investors attached hereto (the “Exchanged Original
Series Note Amount”) with the Company for:

(i) (A) Series A Notes in the amount specifically set forth opposite the
Investor’s name in column (4) of the Schedule of Investors attached hereto; (B)
Series B Notes in the amount specifically set forth opposite the Investor’s name
in column (5) of the Schedule of Investors attached hereto; and (C) Series C
Notes in the amount specifically set forth opposite the Investor’s name in
column (6) of the Schedule of Investors attached hereto (such Series A Notes,
Series B Notes and Series C Notes to be issued to the Investor pursuant to this
Agreement, collectively, the “New Series Notes”, and which such New Series Notes
are convertible into shares (“Conversion Shares”) of Common Stock); and

(ii) the right to such number of shares of Additional Common Shares (as defined
below) pursuant to, and in accordance with, the terms and conditions of
Section 3(j) hereof.

D. The exchange of any of the Original Series Notes of the Investor for the New
Series Notes, the Conversion Shares and the right to the Additional Common
Shares) pursuant to, and in accordance with, the terms and conditions of
Section 3(j) hereof, is being made in reliance upon the exemption from
registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “1933 Act”).

E. Concurrently herewith the Other Investors are also (i) entering into
agreements (the “Other Agreements”) identical to this Agreement (other than
proportional changes (the "Proportionate Changes”) in the numbers reflecting the
different principal amount of the Investor’s Original Series Notes being
exchanged pursuant thereto) with the Company, and (ii) surrendering all of each
such Investor’s aggregate principal of Original Series Notes and accrued and
unpaid interest thereon as specifically set forth opposite such Investor’s name
in column (3) of the Schedule of Investors attached hereto (which amount,
together with all other Investors’ respective Exchanged Original Series Note
Amounts, assuming the Closing (as defined below) occurs, equals $14,726,814.49
in aggregate principal amount of the Original Series Notes and accrued and
unpaid interest thereon) in exchange for Series A Notes, Series B Notes,
Series C Notes and the right to the Additional Common Shares) pursuant to, and
in accordance with, the terms and conditions of Section 3(j) hereof.

F. The Additional Common Shares, New Series Notes and Conversion Shares are
collectively referred to herein as the “Securities”.

G. Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in the New Series Notes.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, agreements and promises hereinafter set forth, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Investor, hereby agree as follows:



  1.   EXCHANGE OF ORIGINAL SERIES NOTES AND DELIVERY OF THE NEW SERIES NOTES.

(a) Exchange. Subject to satisfaction (or waiver) of the conditions set forth in
Sections 6(a) and 7(a) below, at the Closing, the principal amount of the
Investor’s Original Series Notes shall be reduced to Zero Dollars ($0) and the
Company shall execute and deliver to the Investor the New Series Notes as is set
forth opposite the Investor’s name in columns (4), (5) and (6) of the Schedule
of Investors attached hereto.

(b) Closing Date. The date and time of the closing of the Exchange (the
"Closing”) shall be 10:00 a.m., New York time, on the date hereof (the “Closing
Date”), subject to notification of satisfaction (or waiver) of the conditions to
the Closing set forth in Sections 6(a) and 7(a) below (or such earlier or later
date and time as is mutually agreed to by the Company and the Investor). The
Closing shall occur on the Closing Date at the offices of Lowenstein Sandler
LLP, 1251 Avenue of the Americas, New York, New York 10020.



  2.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

The Investor represents and warrants, with respect to only itself, as of the
date hereof (except for those representations and warranties that speak as of a
specific date, which shall be true and correct as of such specified date), that:

(a) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and constitutes the legal,
valid and binding obligations of such Investor, enforceable against such
Investor in accordance with its respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(b) No Conflicts. The execution, delivery and performance by the Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations hereunder.

(c) No Consents. The Investor is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents (as defined below), in each
case in accordance with the terms hereof or thereof.

(d) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(e) Reliance on Exemptions. The Investor understands that the Additional Common
Shares, the New Series Notes and the Conversion Shares (upon issuance thereof)
are being issued to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
such Securities.

(f) Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the issuance of the Securities which have been
requested by such Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by such Investor or its
advisors, if any, or its representatives shall modify, amend or affect such
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Securities
involves a high degree of risk and is able to afford a complete loss of such
investment. The Investor has independently evaluated the merits of its decision
to acquire the Securities pursuant to this Agreement, and such Investor confirms
that it has not relied on the advice of anyone other Investor’s business and/or
legal counsel in making such decision. The Investor understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Investor in connection with the acquisition of the Securities constitutes
legal, tax or investment advice. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

(g) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(h) Transfer or Resale. The Investor understands that: (i) the Securities have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder or (B) such Investor sells, assigns or
transfers such Securities which are sold, assigned or transferred pursuant to
Rule 144 or Rule 144A promulgated under the 1933 Act, as amended, (or a
successor rule thereto) (collectively, “Rule 144”); and (ii) neither the Company
nor any other Person is under any obligation to register the Securities under
the 1933 Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder, other than the Company’s obligations
with respect thereto as set forth in Section 3(g) hereof. For purposes of this
Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.

(i) Residency. The Investor is a resident of that jurisdiction specified below
its address set forth opposite the Investor’s name in column (2) of the Schedule
of Investors attached hereto.

(j) Beneficial Ownership. The Investor hereby represents and warrants to the
Company that it, together with its affiliates, (i) immediately after giving
effect to the issuance of the Additional Common Shares, will not beneficially
own in excess of 9.99% of the number of shares of Common Stock then outstanding,
and (ii) has not and will not have beneficially owned in excess of 9.99% of the
number of shares of Common Stock outstanding at any time during the ninety
(90) day periods ending on (x) the date of hereof and (y) the date of the
Exchange. For purposes of the foregoing sentence, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”).

(k) Payment in Full and Termination of Securities Purchase Agreement. The
Investor hereby acknowledges and agrees that upon the consummation of the
Closing and the consummation of the transactions contemplated by this Agreement
(i) the outstanding principal and interest due under the Original Series Notes
held by such Investor shall have been paid in full and that no further payments,
including payments of principal, interest, penalties or make whole payments,
whether accrued or not, are due under the Original Series Notes and (ii) the
Securities Purchase Agreement shall be terminated and shall no longer be of any
force or effect; provided, however that all rights to indemnity or
indemnification of the Investor under the Securities Purchase Agreement,
including without limitation Section 9(k) of the Securities Purchase Agreement,
will survive the termination of the Securities Purchase Agreement pursuant to
the terms set forth therein without modification.

(l) Limitations on Trading. The Investor hereby covenants and agrees that from
the date hereof until the Issuance Date (as defined in Section 3(j) below), the
Investor (and its affiliates and related entities and persons) shall not, on any
Trading Day, sell shares of Common Stock on the Company’s Principal Market that
constitute more than twenty percent (20%) of the daily trading volume of the
Common Stock on such Trading Day, as reported on Bloomberg; provided, that, if
on any Trading Day the market price of the Common Stock equals or exceeds $1.10,
the Investor may sell shares of Common Stock on the Company’s Principal Market
up to a maximum of thirty percent (30%) of the daily trading volume of the
Common Stock on such Trading Day. Upon each request of the Company in connection
with any Trading Day(s) from the date hereof until the Issuance Date, the
Investor shall provide a trading report to the Company detailing the Investor’s
trade activity in the Common Stock as well as related pricing information with
respect to the particular Trading Day(s) requested; provided, that, the Company
may only make one (1) such request in any five (5) Trading Day period.

(m) Holding Period and Commissions. The Investor hereby represents that such
Investor is not and has not been an “affiliate” (as defined in the 1933 Act) of
the Company for at least ninety (90) days immediately prior to the date hereof,
and has either (i) held all of such Investor’s Original Series Notes to be
exchanged as contemplated by this Agreement for at least six (6) consecutive
months immediately prior to the date hereof, or (ii) acquired such Original
Series Notes from another holder (a “Prior Holder”) that was not an “affiliate”
(as defined in the 1933 Act) of the Company for at least ninety (90) days
immediately prior to and as of the date of such acquisition, and such Prior
Holder had held such Original Series Notes for at least six (6) months prior to
the date of such acquisition, or the Investor and such Prior Holder, when taken
together, have held such Original Series Notes for at least six (6) consecutive
months immediately prior to the date hereof. The Investor also hereby represents
that, to its knowledge, no commission or other payment has been or is being paid
by itself, any other Investor or the Company to any broker/dealer or investment
bank in connection with the transactions contemplated by the Transaction
Documents.

(n) General Solicitation. The Investor is not acquiring the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement.

(o) Title to Original Series Notes. The Investor hereby represents and warrants
to the Company that such Investor has good and valid title to the Original
Series Notes related to the Exchanged Original Series Note Amount set forth
opposite the Investor’s name in column (3) of the Schedule of Investors, free
and clear of all Liens (as defined in the New Series Notes). The delivery to the
Company of the Original Series Notes in accordance with the terms of this
Agreement will transfer to the Company ownership of such Original Series Notes
free and clear of all liens.



  3.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company represents and warrants to the Investor that, as of the date hereof
(except for those representations and warranties that speak as of a specific
date, which shall be true and correct as of such specified date):

(a) Organization and Qualification. The Company is duly organized and validly
existing in good standing under the laws of the jurisdiction in which it is
incorporated or organized, and has the requisite corporate or organizational
power and authorization to own its properties and to carry on its business as
now being conducted. The Company is duly qualified to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, properties, assets,
operations or results of operations, or condition (financial or otherwise) of
the Company and its “Subsidiaries” (which for purposes of this Agreement means
any entity in which the Company, directly or indirectly, owns a majority of the
voting stock or holds a controlling equity or similar interest), taken as a
whole, or on the transactions contemplated hereby and the other Transaction
Documents or by the agreements and instruments to be entered into in connection
herewith or therewith, or on the authority or ability of the Company to perform
its obligations under the Transaction Documents (as defined below).

(b) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the New Series Notes and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the New Series Notes and the Additional Common
Shares, the reservation for issuance and the issuance of the Conversion Shares
issuable upon conversion of the New Series Notes have been duly authorized by
the Company’s Board of Directors and, except for the Stockholder Approval (as
defined in Section 3(q) below), no further consent or authorization is required
by the Company, its Board of Directors or its stockholders. This Agreement and
the other Transaction Documents have been duly executed and delivered by the
Company, and constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the New Series Notes and, assuming the Stockholder Approval is obtained by the
Company, if required, the Additional Common Shares and the reservation for
issuance and issuance of the Conversion Shares) will not (i) result in a
violation of the Company’s certificate of incorporation (“Certificate of
Incorporation”) or bylaws (“Bylaws”), (ii) result in a violation of any
certificate of incorporation, certificate of formation, certificate of
designation, bylaw or other constituent document of any of the Company’s
Subsidiaries, (iii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, indenture or instrument to which the Company or any of
its Subsidiaries is a party, or (iv) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of NYSE MKT applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
clause (iv) above, as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and subject to the receipt of listing
approval by the Principal Market.

(d) Consents. The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by the Transaction Documents, in each case in accordance with the
terms hereof or thereof, other than (i) the Stockholder Approval, (ii) filings
required by applicable state securities laws, (iii) the filing of any requisite
notices and/or application(s) to the Principal Market for the issuance and sale
of the Common Stock and the listing of the Common Stock for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(iv) the filings required by this Agreement and (v) those that have been made or
obtained prior to the date of this Agreement. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the Closing Date, except with respect to the Stockholder Approval and except as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company and its Subsidiaries are unaware of any
facts or circumstances that could reasonably be expected to prevent the Company
from obtaining or effecting any of the registrations, applications or filings
pursuant to the preceding sentence.

(e) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the United States
Securities and Exchange Commission (the "SEC”) pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof or prior to the date of the Closing, and all exhibits included therein
and financial statements and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). As of
their respective dates, the SEC Documents complied in all material respects with
the requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(f) No Additional Agreements. The Company represents and warrants to the
Investor that, except for the Other Agreements, the terms of which (other than
the Proportionate Changes) are identical to the terms of this Agreement, the
Company does not have any agreement or understanding with any Person with
respect to any amendment, exchange, settlement or waiver relating to the terms
of, the conditions and transactions contemplated by or the securities issued
under the Transaction Documents (as defined in the Securities Purchase
Agreement) or the Transaction Documents (as defined herein).

(g) Holding Period. Subject to the accuracy of the representation and warranty
of the Investor set forth in Section 2(m), for the purposes of Rule 144(d), the
Company acknowledges that the holding period of the Securities may be tacked
onto the holding period of the Original Series Notes and the Company agrees not
to take a position contrary to this Section 3(g). Subject to the accuracy of the
representation and warranty of the Investor set forth in Section 2(m), the
Company agrees to take all actions, including, without limitation, the issuance
by its legal counsel of the legal opinions as contemplated in Sections 7(a)(ii)
hereof, necessary to issue the Securities as securities that are freely tradable
on an Eligible Market (as defined below) without restriction and not containing
any restrictive legend without the need for any action by the Investor. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 3(g).

(h) Listing. The Company shall promptly secure the listing of all of (i) the
Additional Common Shares and the Conversion Shares and (ii) any capital stock of
the Company issued or issuable with respect to the Additional Common Shares and
the Conversion Shares, as applicable, as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise (the “Listed
Securities”) upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) (the “Principal Market”) and shall maintain such listing of
all Listed Securities from time to time issuable under the terms of the
Transaction Documents. The Company shall maintain the Common Stock’s
authorization for quotation on the Principal Market or any of The New York Stock
Exchange, Inc., The NASDAQ Global Market, The NASDAQ Capital Market, The NASDAQ
Global Select Market or the OTC Market (each, an “Eligible Market”). The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 3(h).

(i) No Integration Actions. None of the Company, any of its affiliates (as
defined in Rule 501(b) under the 1933 Act) or any person acting on behalf of the
Company or such affiliate will sell, offer for sale or solicit offers to buy in
respect of any security (as defined in the 1933 Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the 1933 Act of the sale to the Investor or require equityholder approval
under the rules and regulations of the Principal Market and the Company will
take all action that is reasonably appropriate or necessary to assure that its
offerings of other securities will not be integrated for purposes of the 1933
Act or the rules and regulations of the Principal Market with the issuance of
Securities contemplated hereby.

(j) Right to Additional Common Shares.

(i) Within three (3) Business Days of the Issuance Date (as defined below), the
Company shall deliver to the Investor, provided the formula set forth below
yields a number greater than zero (and if such number is less than or equal to
zero, the Investor shall not be entitled to any Additional Common Shares (as
defined herein)), by causing DTC to credit the applicable shares of Common Stock
to the account of the Investor Broker through the facilities of DTC, an
additional number of shares of Common Stock (the “Additional Common Shares”)
equal to (A) the quotient obtained by dividing (x) the product obtained by
multiplying (1) the Investor’s Pro Rata Portion, and (2) Ten Million Dollars
($10,000,000), and (y) 85% of the volume weighted average of the Weighted
Average Prices (as defined in the New Series Notes) of the Common Stock during
the Additional Common Shares Measurement Period (as defined below), less
(B) such number of shares of Common Stock as specifically set forth opposite the
Investor’s name in column (7) of the Schedule of Investors attached hereto;
provided, that, to the extent the Company is not able to issue the Additional
Common Shares in compliance with the rules of the Principal Market, within ten
(10) days of the Issuance Date and in lieu of issuing such Additional Common
Shares, the Company shall increase the outstanding principal amount of the
Series B Notes held by such Investor, or, to the extent no principal amounts are
then outstanding under the Series B Notes, the Company shall increase the
outstanding principal amount of the Series A Notes held by such Investor, in
either case by an amount equal to the product of (1) the Additional Common
Shares and (2) the volume weighted average of the Weighted Average Prices (as
defined in the New Series Notes) of the Common Stock during the Additional
Common Shares Measurement Period (as defined below). For purposes of this
Agreement, the “Issuance Date” shall mean the forty-first (41st) Trading Day
immediately following the Closing Date, and the “Additional Common Shares
Measurement Period” shall mean the period consisting of each of the forty
(40) consecutive Trading Days beginning on, and including, the Trading Day
immediately following the Closing Date.

(ii) Notwithstanding the foregoing, the Company shall not affect the delivery of
any Additional Common Shares to the extent that immediately after giving effect
to such delivery, the Investor (together with the Investor’s affiliates) would
beneficially own in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such delivery. For purposes of
the foregoing, beneficial ownership shall be calculated in accordance with
Section 13(d) of the 1934 Act. For purposes of this Section, in determining the
number of outstanding shares of Common Stock, the Investor may rely on the
number of outstanding shares of Common Stock as reflected in (1) the Company’s
most recent Form 10-K, Form 10-Q, Form 8-K or other public filing with the SEC,
as the case may be, (2) a more recent public announcement by the Company or
(3) any other notice by the Company or the Transfer Agent setting forth the
number of shares of Common Stock outstanding. For any reason at any time, upon
the written or oral request of the Investor, the Company shall within one
(1) Business Day confirm orally and in writing to the Investor the number of
shares of Common Stock then outstanding. In any case, the number of outstanding
shares of Common Stock shall be determined after giving effect to the conversion
or exercise of securities of the Company by the Investor since the date as of
which such number of outstanding shares of Common Stock was reported. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section to correct
this paragraph (or any portion hereof) which may be defective or inconsistent
with the intended beneficial ownership limitation herein contained or to make
changes or supplements necessary or desirable to properly give effect to such
limitation.

(k) Principal Market Regulation. The Company shall not be obligated to issue any
(a) Additional Common Shares, Conversion Shares or any other shares of Common
Stock pursuant to this Agreement and/or the New Series Notes or (b) shares of
Common Stock underlying warrants (the “Warrant Shares”) issued to TPG Specialty
Lending, Inc. or an affiliate thereof (“TPG”) on about the Closing Date (the
“Warrants”) if the aggregate issuance of such Securities and the Warrant Shares
would exceed 9,645,043 shares of Common Stock (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction) (which is less than 20% of 48,225,219 shares of Common Stock
outstanding on the date hereof (the “Exchange Cap”)), except that such
limitation shall not apply in the event that the Company obtains the Stockholder
Approval (as defined below).  Until such Stockholder Approval is obtained, each
Investor shall not be issued Additional Common Shares, Conversion Shares or any
other shares of Common Stock pursuant to this Agreement and/or the New
Series Notes and TPG shall not be issued any Warrant Shares or other shares of
Common Stock, except in such amounts and at such times in compliance with the
following: (i) during the Additional Common Shares Measurement Period, (x) each
Investor shall be entitled to receive Additional Common Shares in an amount, in
the aggregate, not to exceed such Investor’s Pro Rata Portion (as defined below)
of the Exchange Cap and (y) no other shares of Common Stock shall be issuable or
issued hereunder or pursuant to the New Notes to any Investor and no Warrant
Shares or other shares of Common Stock shall be issuable to TPG pursuant to the
Warrants and (ii) at any time after the Additional Common Shares Measurement
Period, to the extent the Company has not issued (or is not required to issue
(without regard to any limitation on issuance hereunder other than as required
by this Section 3(k))) an aggregate number of Additional Common Shares (or
related Reserved Shares (as defined below)) in excess of the Exchange Cap, such
remaining available shares of Common Stock to be issued under the Exchange Cap
(the “Remaining Exchange Cap”) shall be allocated as follows: (x) TPG shall be
entitled to receive upon exercise of the Warrants up to an aggregate number of
Warrant Shares equal to 20% of the Remaining Exchange Cap and (y) each Investor
shall be entitled to receive (in addition to any Additional Common Shares (or
related Reserved Shares), if any, then issuable to such Investor) with respect
to any Conversion Shares or other shares of Common Stock issuable pursuant to
the New Series Notes or otherwise hereunder, up to such aggregate additional
number of shares of Common Stock equal to such Investors Pro Rata Portion of 80%
of the Remaining Exchange Cap.  For purposes of this Agreement, "Pro Rata
Portion” shall mean the quotient obtained by dividing (x) the Exchanged Original
Series Note Amount of such Investor by (y) the total outstanding principal
balance of the Original Series Notes held by all Investors as of the date of
this Agreement.

(l) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of (y) 100,000,000 shares of Common Stock, of which
immediately prior to the Closing, 48,222,719 shares are issued and outstanding,
4,822,272 shares are reserved for issuance pursuant to the Company’s employee
incentive plan and other options and warrants outstanding, and no shares are
reserved for issuance pursuant to any other securities (other than the New
Series Notes and the Warrants) exercisable or exchangeable for, or convertible
into, shares of Common Stock and (z) 10,000,000 shares of preferred stock, par
value $0.001 per share, of which as of the date hereof, no shares are issued and
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. No shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company; (ii) there are
no securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities; and (iii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement.

(m) Indebtedness and Other Contracts. Except as disclosed in the Company’s most
recent Form 10-Q, neither the Company nor any of its Subsidiaries has any
outstanding material Indebtedness (as defined below). For purposes of this
Agreement: (x) “Indebtedness” of any Person means, without duplication (A) all
indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with generally accepted
accounting principles) (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

(n) Absence of Litigation. Except as set forth in the Company’s latest Form
10-Q, there is no action, suit, proceeding, inquiry or investigation before or
by the Principal Market, any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
its Subsidiaries or any of the Company’s or the Company’s Subsidiaries’ officers
or directors, whether of a civil or criminal nature or otherwise which could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(o) Except for the Indebtedness pursuant to the TPG Agreement (as defined in the
New Series Notes), no Indebtedness of the Company is senior to the New
Series Notes in right of payment, whether with respect of payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.

(p) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(q) Stockholder Approval. The Company shall provide each stockholder entitled to
vote at a special meeting of stockholders of the Company (the “Stockholder
Meeting”), which shall be called and held no later than December 20, 2014 (the
“Stockholder Meeting Deadline”), a proxy statement, in a form reasonably
acceptable to the Investor, soliciting each such stockholder’s affirmative vote
at the Stockholder Meeting for approval of the proposal (the "Proposal”)
providing for the issuance of all of the Securities as described in this
Agreement and the Warrant Shares in accordance with applicable law and the rules
and regulations of the Principal Market (such affirmative approval being
referred to herein as the “Stockholder Approval”) and the Company shall use its
reasonable best efforts to solicit its stockholders’ approval of the Proposal
and to cause the Board of Directors of the Company to recommend to the
stockholders that they approve the Proposal. The Company shall be obligated to
seek to obtain the Stockholder Approval by the Stockholder Meeting Deadline. If,
despite the Company’s reasonable best efforts, the Stockholder Approval is not
obtained at the Stockholder Meeting, the Company shall cause additional special
meetings of stockholders to be held thereafter until Stockholder Approval is
obtained; provided, that in no event shall the Company be obligated to hold more
than two (2) special meetings and its regular annual meeting in any given
calendar twelve (12) month period. Notwithstanding the foregoing, the
Stockholder Meeting Deadline shall be extended in the event the Company receives
comments from the SEC and is using its reasonable efforts to obtain clearance
from the SEC.

(r) Issuance of Securities. Upon issuance in accordance with the terms of the
Transaction Documents, the New Series Notes and Additional Common Shares shall
be free from all taxes, liens and charges with respect to the issue thereof. As
of the Closing Date, a sufficient number of shares of Common Stock shall have
been duly authorized and reserved for issuance upon conversion of the New
Series Notes. Upon conversion in accordance with the New Series Notes, the
Conversion Shares will be validly issued, fully paid and nonassessable and free
from all preemptive or similar rights, taxes, liens and charges with respect to
the issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.

(s) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(t) Acknowledgement Regarding Investor’s Trading Activity. The Company
understands and acknowledges (i) that the Investor has not been asked by the
Company or its Subsidiaries to agree, nor has the Investor agreed with the
Company or its Subsidiaries, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term;
(ii) that the Investor, and counterparties in “derivative” transactions to which
such Investor is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iii) that the Investor shall not be deemed to
have any affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
(a) the Investor may, in compliance with applicable law, engage in hedging
and/or trading activities at various times during the period that the Securities
are outstanding and (b) such hedging and/or trading activities, if any, can
reduce the value of the existing stockholders’ equity interest in the Company
both at and after the time the hedging and/or trading activities are being
conducted. The Company acknowledges that such aforementioned hedging and/or
trading activities do not constitute a breach of this Agreement or any of the
documents executed in connection herewith. The Company is not aware of any of
the aforementioned hedging and/or trading activities of the Investor. The
Company may not be informed of, and will not monitor, any such aforementioned
hedging and/or trading activities by the Investor in the future.

(u) U.S. Real Property Holding Corporation. The Company is not, has never been,
and so long as any Securities remain outstanding, shall not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended, and the Company shall so certify upon
Investor’s request.

(v) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries or
affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) and to regulation by the Board of Governors of the Federal Reserve
System (the “Federal Reserve”). Neither the Company nor any of its Subsidiaries
or affiliates owns or controls, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent (25%) or more of the total equity of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve. Neither the
Company nor any of its Subsidiaries or affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.

(w) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided the Investor or its respective agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, nonpublic information, other than the terms of the transactions
contemplated hereby. The Company understands and confirms that the Investor will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Investor regarding the Company or
any of its Subsidiaries, their business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on behalf of
the Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or any of its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company acknowledges and agrees that no
Investor makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2 hereto.

(x) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. Unless otherwise required by law, the pledge of Securities shall not
be deemed to be a transfer, sale or assignment of the Securities hereunder, and
no Investor effecting a pledge of Securities shall be required to provide the
Company with any notice thereof or otherwise make any delivery to the Company
pursuant to this Agreement or any other Transaction Document, including, without
limitation, Sections 2(h) and 2(l) of this Agreement; provided, that an Investor
and its pledgee shall be required to comply with the provisions of Sections 2(h)
and 2(l) of this Agreement in order to effect a sale, transfer or assignment of
Securities to such pledgee.

(y) Restriction on Redemption and Cash Dividends. So long as any New Series
Notes are outstanding, the Company shall not, directly or indirectly, redeem, or
declare or pay any cash dividend or distribution on, the Common Stock without
the prior express written consent of the holders of the New Series Notes
representing not less than a majority of the aggregate principal amount of the
then outstanding New Series Notes.

(z) Additional Notes; Variable Securities; Dilutive Issuances. So long as any
Investor beneficially owns any Securities, the Company will not issue any New
Series Notes (other than to the Investors as contemplated hereby) and the
Company shall not issue any other securities that would cause a breach or
default under the New Series Notes. Unless (i) any New Series Notes remain
outstanding and (ii) the Stockholder Approval has not been obtained, the Company
shall not, in any manner, issue or sell any rights, warrants or options to
subscribe for or purchase Common Stock or directly or indirectly convertible
into or exchangeable or exercisable for Common Stock at a price which varies or
may vary with the market price of the Common Stock, including by way of one or
more reset(s) to any fixed price unless the conversion, exchange or exercise
price of any such security cannot be less than the then applicable Conversion
Price (as defined in the New Series Notes) with respect to the Common Stock into
which any New Series Note is convertible. This provision shall not prohibit the
Company from issuing or selling any securities that contain customary
anti-dilutive provisions.

(aa) Corporate Existence. So long as the Investor beneficially owns any
Securities, the Company shall not be party to any Fundamental Transaction (as
defined in the New Series Notes) unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the New
Series Notes.

(bb) Additional Issuances of Securities.

(i) For purposes of this Section 3(bb), the following definitions shall apply.

(1) "Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

(2) "Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(3) "Common Stock Equivalents” means, collectively, Options and Convertible
Securities.

(ii) Except with respect to Excluded Securities (as defined in the New
Series Notes), from the date hereof until the date the Company obtains the
Stockholder Approval (the “Trigger Date”), the Company will not, directly or
indirectly, offer, sell, grant any option to purchase, or otherwise dispose of
(or announce any offer, sale, grant or any option to purchase or other
disposition of) any of its or its Subsidiaries’ equity or equity equivalent
securities, including without limitation any debt, preferred stock or other
instrument or security that is convertible into or exchangeable or exercisable
for             shares of Common Stock or Common Stock Equivalents, at a price
per share of Common Stock less than $0.9904 (any such offer, sale, grant,
disposition or announcement being referred to as a “Subsequent Placement”).

(iii) The Company will not take any action, directly or indirectly, if such
action would prohibit the issuance of any Common Stock or any Right (as defined
below) to receive Reserved Shares (as defined below) (whether due to the
Exchange Cap (as defined in the New Series Notes) or otherwise.



  4.   RIGHT TO ISSUE SHARES

(a) General. If at any time the Company shall be required hereunder or pursuant
to the New Series Notes to issue shares of Common Stock to the Investor, but the
issuance of such shares of Common Stock would violate Section 3(j)(ii) hereof or
Section 3(d) of the New Series Notes, in lieu of issuing such shares of Common
Stock to the Investor, the Company shall issue a right (each, a “Right”) to
receive shares of Common Stock (the “Reserved Shares”) to the Investor, which
shall have such terms and conditions as set forth in this Section 4. The Company
and the Investor hereby agree that no additional consideration is payable in
connection with the issuance of the Right or the exercise of the Right.

(b) Exercise of Right of Issuance of Shares. Subject to the terms hereof
including Section 3(j), the exercise of the Right may be made, in whole or in
part, at any time or times on or after the date hereof by delivery to the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the registered Investor at the address of the Investor
appearing on the books of the Company) of a duly executed facsimile copy of the
Notice of Issuance Form annexed hereto as Exhibit F. Partial exercises of the
Right resulting in issuances of a portion of the total number of Reserved Shares
available thereunder shall have the effect of lowering the outstanding number of
Reserved Shares purchasable thereunder in an amount equal to the applicable
number of Reserved Shares issued. The Investor and the Company shall maintain
records showing the number of Reserved Shares issued and the date of such
issuances. The Company shall deliver any objection to any Notice of Issuance
Form within two (2) Business Days of receipt of such notice. The Investor
acknowledges and agrees that, by reason of the provisions of this paragraph,
following each exercise of the Rights issued hereunder and the issuance of a
portion of the Reserved Shares pursuant thereto, the number of Reserved Shares
available for issuance pursuant to the Rights issued hereunder at any given time
may be less than the amount stated in the recitals hereof.

(c) Delivery of Certificates. Certificates for the Reserved Shares issued
hereunder shall be transmitted by the Transfer Agent to the Investor by
crediting the account of the Investor’s prime broker with The Depository Trust
Company through its Deposit or Withdrawal at Custodian system (“DWAC”) if the
Company is then a participant in such system and either (A) there is an
effective registration statement permitting the issuance of the Reserved Shares
to or resale of the Reserved Shares by the Investor or (B) the Reserved Shares
are eligible for resale by the Investor without volume or manner-of-sale
limitations pursuant to Rule 144, and otherwise by physical delivery to the
address specified by the Investor in the Notice of Issuance by the date that is
three (3) Trading Days after the delivery to the Company of the Notice of
Issuance (such date, the “Share Delivery Date”). The Reserved Shares shall be
deemed to have been issued, and Investor or any other person so designated to be
named therein shall be deemed to have become an Investor of record of such
shares for all purposes, as of the date the Right has been exercised.

(d) Charges, Taxes and Expenses. Issuance of certificates for Reserved Shares
shall be made without charge to the Investor for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Investor. The Company shall pay all Transfer
Agent fees required for same-day processing of any Notice of Issuance.

(e) Authorized Shares. The Company covenants that, during the period the Right
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Reserved Shares
upon the exercise of the Right. The Company further covenants that its issuance
of the Right shall constitute full authority to its officers who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for the Reserved Shares upon the due exercise of the Right. Subject
to the receipt of Stockholder Approval, the Company will take all such
reasonable action as may be necessary to assure that such Reserved Shares may be
issued as provided herein without violation of any applicable law or regulation,
or of any requirements of the Principal Market upon which the Common Stock may
be listed. The Company covenants that all Reserved Shares which may be issued
upon the exercise of the Right represented by this Agreement will, upon exercise
of the Right, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges created by the Company in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).

(f) Impairment. Except and to the extent as waived or consented to by the
Investor, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Agreement, but will at all times in
good faith reasonably assist in the carrying out of all such terms and in the
taking of all such actions as may be reasonably necessary or appropriate to
protect the rights of the Investor as set forth in this Agreement against
impairment. Without limiting the generality of the foregoing, the Company will
(i) not increase the par value of any Reserved Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value, and
(ii) take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Reserved
Shares upon the exercise of the Right.

(g) Authorizations. Before taking any action which would result in an adjustment
in the number of Reserved Shares for which the Right provides for, the Company
shall obtain all such authorizations or exemptions thereof, or consents thereto,
as may be necessary from any public regulatory body or bodies having
jurisdiction thereof.

(h) Investor’s Limitations. The Investor shall not have the right to exercise
any portion of the Right, to the extent that after giving effect to such
issuance after exercise as set forth on the applicable Notice of Issuance, the
Investor (together with the Investor’s Affiliates, and any other Persons acting
as a group together with the Investor or any of the Investor’s Affiliates),
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below). For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Investor and its Affiliates shall include
the number of shares of Common Stock issuable upon exercise of the Right with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (i) exercise of the
remaining, non-exercised portion of the Right beneficially owned by the Investor
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Investor or any of its Affiliates. The Company shall not be liable
for any instruction received by the Investor. Except as set forth in the
preceding sentence, for purposes of this Section 4(h), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder, it being acknowledged by the
Investor that the Company is not representing to the Investor that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Investor is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 4(h) applies, the determination of whether the Right is exercisable (in
relation to other securities owned by the Investor together with any Affiliates)
and of which portion of the Right is exercisable shall be in the sole discretion
of the Investor, and the submission of a Notice of Issuance shall be deemed to
be the Investor’s determination of whether the Right is exercisable (in relation
to other securities owned by the Investor together with any Affiliates) and of
which portion of the Right is exercisable, in each case subject to the
Beneficial Ownership Limitation, and the Company shall have no obligation to
verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
by the Investor in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. For purposes of this Section 4(h),
in determining the number of outstanding shares of Common Stock, the Investor
may rely on the number of outstanding shares of Common Stock as reflected in
(A) the Company’s most recent periodic or annual report filed with the
Commission, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding. Upon the written
or oral request of the Investor, the Company shall within two Trading Days
confirm orally and in writing to the Investor the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including the Right, by the Investor or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of the
Right. The provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 4(h)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor Investor of this Agreement.

(i) Tacking and Acknowledgement. The Company acknowledges and represents to the
Investor that, as of the date hereof, the holding period of the Reserved Shares
may be tacked onto the holding period of the New Series Notes for purposes of
Rule 144 under the Securities Act and such holding period has not been changed,
reset, recommenced or otherwise affected by the transactions described in this
Agreement. The Company will provide an opinion of its counsel if required by the
Company’s transfer agent confirming the commencement date of such Rule 144
holding period and will provide at its own cost and expense such other opinions
of its counsel and representations as may be required or necessary in the future
in connection with resales of the Reserved Shares.

(j) Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of the Right, pursuant
to the terms hereof.

(k) Stock Dividends and Splits. If the Company, at any time while the Right
exists: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock, (ii) subdivides
outstanding shares of Common Stock into a larger number of shares,
(iii) combines (including by way of reverse stock split) outstanding shares of
Common Stock into a smaller number of shares, or (iv) issues by reclassification
of shares of the Common Stock any shares of capital stock of the Company, then
in each case the number of Reserved Shares issuable upon exercise of the Right
shall be proportionately adjusted. Any adjustment made pursuant to this
Section 4(k) shall become effective immediately upon the record date for the
determination of stockholders entitled to receive such dividend or distribution
(provided that if the declaration of such dividend or distribution is rescinded
or otherwise cancelled, then such adjustment shall be reversed upon notice to
the Investor of the termination of such proposed declaration or distribution as
to any unexercised portion of the Right at the time of such rescission or
cancellation) and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification.

(l) Compensation for Buy-In on Failure to Timely Deliver Certificates. In
addition to any other rights available to the Investor, if the Company fails to
cause the Transfer Agent to transmit to the Investor a certificate or the
certificates representing the Reserved Shares pursuant to an exercise on or
before the Share Delivery Date, and if after such date and prior to the delivery
of such certificate or certificates the Investor is required by its broker to
purchase (in an open market transaction or otherwise) or the Investor’s
brokerage firm otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Investor of the Reserved Shares which the Investor
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
within three (3) Trading Days after the Investor’s request and in the Investor’s
discretion, either (x) pay cash to the Investor in an amount equal to the
Investor’s total purchase price (including brokerage commissions and other out
of pocket expenses, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Common Stock) shall terminate, or (y) promptly
honor its obligation to deliver to the Investor a certificate or certificates
representing such Common Stock and pay cash to the Investor in an amount equal
to the excess (if any) of the Buy-In Price over the product of (I) such number
of shares of Common Stock, times (II) the Closing Bid Price on the Conversion
Date.

(m) Subsequent Rights Offerings. If Section 4(k) above does not apply, if at any
time the Company grants, issues or sells any Common Stock Equivalents or rights
to purchase stock, warrants, securities or other property pro rata to the record
holders of any class of shares of Common Stock (the “Purchase Rights”), then the
Investor will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Investor could have acquired if
the Investor had held the number of shares of Common Stock acquirable upon
complete exercise of the Right (without regard to any limitations on exercise
hereof, including without limitation, the Beneficial Ownership Limitation)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record Investors of shares of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights (provided, however, to the
extent that the Investor’s right to participate in any such Purchase Right would
result in the Investor exceeding the Beneficial Ownership Limitation, then the
Investor shall not be entitled to participate in such Purchase Right to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Purchase Right to such extent) and such Purchase Right to such extent shall
be held in abeyance for the Investor until such time, if ever, as its right
thereto would not result in the Investor exceeding the Beneficial Ownership
Limitation).

(n) Fundamental Transaction. If, at any time while the Right remains
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person, (ii) the Company, directly or indirectly, effects any sale,
lease, license, assignment, transfer, conveyance or other disposition of all or
substantially all of its assets in one or a series of related transactions,
(iii) any, direct or indirect, purchase offer, tender offer or exchange offer
(whether by the Company or another Person) is completed pursuant to which
Investors of Common Stock are permitted to sell, tender or exchange their shares
for other securities, cash or property and has been accepted by the Investors of
50% or more of the outstanding Common Stock, (iv) the Company, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property, or (v) the Company, directly
or indirectly, in one or more related transactions consummates a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then, upon any subsequent exercise of the Right, the
Investor shall have the right to receive, for each Reserved Share that would
have been issuable upon such exercise immediately prior to the occurrence of
such Fundamental Transaction, at the option of the Investor (without regard to
any limitation in Section 4(h) on the exercise of the Right), the number of
shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a holder of one share of Common Stock. Upon the occurrence of any
such Fundamental Transaction, any successor entity in a Fundamental Transaction
in which the Company is not the survivor (the “Successor Entity”) shall succeed
to, and be substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Agreement and the other Transaction
Documents referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Agreement and the other
Transaction Documents with the same effect as if such Successor Entity had been
named as the Company herein.

(o) Notice to Allow Exercise of Right. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all Investors of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Investor at least ten (10) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the Investors of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that Investors of the Common Stock of record
shall be entitled to exchange their shares of the Common Stock for securities,
cash or other property deliverable upon such reclassification, consolidation,
merger, sale, transfer or share exchange; provided, that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice. The
Investor shall remain entitled to exercise the Right during the period
commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.

(p) No Rights as Stockholder Until Exercise. Each Right does not entitle the
Investor to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof.

(q) Transferability. Subject to compliance with any applicable securities laws,
the Right and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon written
assignment substantially in the form attached hereto duly executed by the
Investor or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer of this Agreement delivered to the
principal office of the Company or its designated agent. The Right, if properly
assigned in accordance herewith, may be exercised by a new Investor for the
issue of Reserved Shares without having a new agreement executed.



  5.   FEES AND EXPENSES

Except as otherwise set forth in this Agreement or the other Transaction
Documents, the Company shall pay all actual and reasonably documented fees and
expenses of the Investor’s advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement on or prior
to the Closing Date.



  6.   CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

(a) Closing. The obligations of the Company to the Investor hereunder at the
Closing are subject to the satisfaction of each of the following conditions,
provided that these conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion by providing the
Investor with prior written notice thereof:

(i) The Investor shall have executed this Agreement and delivered the same to
the Company.

(ii) The Investor shall have delivered to the Company such other documents
relating to the transactions contemplated by this Agreement as the Company or
its counsel may reasonably request.



  7.   CONDITIONS TO THE INVESTOR’S OBLIGATIONS HEREUNDER.

(a) Closing. The obligations of the Investor hereunder at the Closing are
subject to the satisfaction of each of the following conditions, provided that
these conditions are for the Investor’s sole benefit and may be waived by the
Investor at any time in its sole discretion by providing the Company with prior
written notice thereof:

(i) The Company shall have duly executed and delivered this Agreement to the
Investor.

(ii) The Investor shall have received the opinions of (i) the Company’s General
Counsel and (ii) Lowenstein Sandler LLP, the Company’s outside counsel, each
dated as of the Closing Date, in substantially the form of Exhibit D-1 and
Exhibit D-2 attached hereto.

(iii) The Company shall have delivered to the Investor a certificate, executed
by the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) hereof, as adopted by the Company’s
Board of Directors in a form reasonably acceptable to the Investor, (ii) the
Certificate of Incorporation and (iii) the Bylaws, each as in effect at the
Closing, in the form attached hereto as Exhibit E.

(iv) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated
hereby.

(v) The Company shall have delivered to the Investor such other documents
relating to the transactions contemplated by this Agreement as the Investor or
its counsel may reasonably request.



  8.   MISCELLANEOUS.

(a) Disclosure of Transactions. On or before 8:30 a.m., New York City time, on
the first Business Day following the date of execution of this Agreement (or the
date of execution of this Agreement, if such execution occurs prior to 8:30 a.m.
on such day) (the “8-K Filing Time”), the Company shall file a Current Report on
Form 8-K describing the terms of the transactions contemplated hereby in the
form required by the 1934 Act and attaching the Transaction Documents, to the
extent they are required to be filed under the 1934 Act, that have not
previously been filed with the SEC by the Company (including, without
limitation, this Agreement and the Other Agreements) as exhibits to such filing
(including all attachments, the “8-K Filing”). The Company acknowledges and
agrees that, except for the information that was contained in the 8-K Filing
dated as of June 30, 2014 and the 8-K Filing, the Company has not transferred to
the Investor any information that the Company believes constitutes material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents. The Company has not
and shall not, and has caused and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the 8-K Filing with the SEC
dated as of June 30, 2014 and the 8-K Filing without the express written consent
of the Investor. Without the prior written consent of the Investor, neither the
Company nor any of its Subsidiaries or affiliates shall disclose the name of the
Investor in any filing, announcement, release or otherwise, unless such
disclosure is required by law, regulation or the Principal Market.

(b) Blue Sky. If required, the Company, on or before the Closing Date, shall
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for or to qualify the Securities for sale to the Investor
at the Closing pursuant to this Agreement under applicable securities or “Blue
Sky” laws of the states of the United States (or to obtain an exemption from
such qualification), and shall provide evidence of any such action so taken to
the Investor on or prior to the Closing Date. The Company shall make all filings
and reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

(c) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE INVESTOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AGAINST COMPANY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(d) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that facsimile or .PDF signature pages
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original and
not a facsimile or .PDF signature.

(e) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(f) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(g) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(j) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns in
accordance with the terms of the New Series Notes.

(k) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

     
If to the Company:
 

Metalico, Inc.
186 North Avenue East
Cranford, NJ 07016
Telephone:
Facsimile:
Attention:
 


(908) 497-9610
(908) 497-1097
Arnold S. Graber
Executive Vice President and General Counsel

      with a copy (for informational purposes only) to:

Lowenstein Sandler LLP
1251 Avenue of the Americas
New York, New York 10020
Telephone:
Facsimile:
Attention:
 


(973) 597-2476
(973) 597-2477
Steven M. Skolnick, Esq.

If to the Investor, to its address and facsimile number set forth opposite the
Investor’s name in column (2) on the Schedule of Investors attached hereto, with
copies to the Investor’s representatives as set forth opposite the Investor’s
name in column (8) on the Schedule of Investors or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by an overnight
courier service shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from an overnight courier service in accordance with clause
(i), (ii) or (iii) above, respectively.

(l) Remedies. The Investor and each holder of the Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which such holders have under any
law. Any Person having any rights under any provision of this Agreement shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of this
Agreement and to exercise all other rights granted by law. Furthermore, the
Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Investor. The Company therefore agrees
that the Investor shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.

(m) Survival. The representations and warranties of the Company and the Investor
contained in Sections 2 and 3 hereof and the agreements and covenants set forth
in Sections 2, 3 and 6 shall survive the Closing and delivery and conversion of
the Securities, as applicable.

(n) Indemnification. In consideration of the Investor’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Investor and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”),
as incurred, from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable and documented out-of-pocket attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (c) any cause of action, suit or claim brought
or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of the Investor or holder of the
Securities as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable under law.

(o) Release of Claims. Effective on the Closing Date, the Company and its
agents, representatives, predecessors and successors in interest assigns hereby
(i) conclusively, absolutely, unconditionally, irrevocably and forever remise,
acquit, waive, releases and discharge the Investor and each of the Investor’s
agents, advisors, representatives, predecessors and successors in interest from
any and all claims, demands, obligations, liabilities and causes of action of
any kind or character, whether known or unknown, suspected or unsuspected,
asserted or unasserted, direct or indirect, at law or in equity, that the
Company may now have or that might subsequently accrue to him or it arising out
of or relating to the Original Series Notes (the "Released Claims”), and
(ii) covenants and agrees never to institute or cause to be instituted any suit,
investigation or other form of action or proceeding of any kind or nature
whatsoever against any of the Investor or the Investor’s agents, advisors,
representatives, predecessors and successors in interest based upon the Original
Series Notes and the Released Claims.

(p) Entire Agreement; Amendments.

(i) This Agreement supersedes all other prior oral or written agreements between
the Investor, the Company, their affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Investor
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Investor. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. Notwithstanding anything to the contrary
herein, Section 3(k) hereof may not be amended without the prior written consent
of TPG. The Company hereby further agrees that it shall not amend
Section 1(f)(ii) of the TPG Warrant without the prior written consent of TPG and
the Investors.

(ii) Prior to or as of the date hereof, the Company hereby agrees that it will
not, directly or indirectly, enter into (or provide, grant or enter into any
oral or written waiver, amendment, termination or the like with respect to), any
agreement, understanding, instrument or the like with, or for the benefit of,
the Other Investors or any of their respective affiliates that contains or
results in any terms and/or conditions which are more favorable to any such
Person than the terms and conditions provided to, or for the benefit of, the
Investor. To the extent the Company, prior to or as of the date of this
agreement, enters into (or provides, grants or enters into any oral or written
waiver, amendment, termination or the like with respect to) any, direct or
indirect, agreement, understanding, instrument or the like with, or for the
benefit of, any Other Investor or any of their respective affiliates that
contains or results in any terms and/or conditions which are more favorable to
any such Person than the terms and/or conditions provided to, or for the benefit
of, the Investor, then the Investor, at its option, shall be entitled to the
benefit of such more favorable terms and/or conditions (as the case may be) and
this Agreement shall be automatically amended to reflect such more favorable
terms or conditions (as the case may be).

(q) Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement or any other Transaction Document are several
and not joint with the obligations of any other Investor, and the Investor shall
not be responsible in any way for the performance of the obligations of any
other Investor under any Transaction Document. Nothing contained herein or in
this Agreement or any other Transaction Document, and no action taken by the
Investor pursuant hereto, shall be deemed to constitute the Investor and other
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investor and the other Investors are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any other Transaction Document
and the Company acknowledges that the Investors are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
Agreement and any other Transaction Document. The Company and the Investor
confirms that the Investor has independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Document, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

[Signature Page Follows]

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 
COMPANY:
METALICO, INC.
By:
 
Name: Michael J. Drury
Title: Executive Vice President

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 
INVESTOR:
[                                                               ]
By:
 
Name:
Title:

1

EXHIBIT A
FORM OF SERIES A NOTEEXHIBIT B
FORM OF SERIES B NOTEEXHIBIT C
FORM OF SERIES C NOTE
EXHIBIT D-1
FORM OF COMPANY GENERAL COUNSEL LEGAL OPINIONEXHIBIT D-2
FORM OF LOWENSTEIN SANDLER LEGAL OPINIONEXHIBIT E
FORM OF COMPANY SECRETARY’S CERTIFICATEEXHIBIT F
NOTICE OF ISSUANCE

To: [COMPANY]

(1) The undersigned hereby elects in accordance with the terms and conditions of
the [ ], dated as of [ ] (the “Letter Agreement”), to exercise its Right to the
issuance of        Reserved Shares of the [COMPANY] (the “Company”) pursuant to
the terms of the Right to Shares Agreement.

(2) Please issue a certificate or certificates representing said Reserved Shares
in the name of the undersigned registered Investor or in such other name as is
specified below:

      

The Reserved Shares shall be delivered by physical delivery of a certificate to:

      

      

      

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

[SIGNATURE OF INVESTOR]

Name of Registered Investor:       

Signature of Authorized Signatory of Registered Investor:       

Name of Authorized Signatory:       

Title of Authorized Signatory:       

Date:       

SCHEDULE OF INVESTORS

                                                  (1)   (2)   (3)   (4)   (5)  
(6)   (7)   (8) Investor   Address and Facsimile Number   Exchanged
Original Series Note
Amount To Be
Exchanged At
Closing   Series A Notes


  Series B Notes


  Series C Notes


  Additional Common
Shares Reference
Amount


 
Legal Representative’s
Address and Facsimile
Number



Oaktree Capital
Management, L.P.,
as investment
manager on behalf
of certain funds
and accounts listed
on attached
Schedule A   Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071
Attention: Chris Huisken, Managing Director
Facsimile:(213)830-6390
Telephone:(213)830-6236
Attn: Victoria Park, VP of Support Services
Facsimile: 213-830-6217
Telephone: 213-830-6217   $ 4,392,544.45     $ 1,339,114.50     $ 1,706,288.18  
  $ 1,339,114.50       3,011,596    
Oaktree Capital Management,
L.P.
333 South Grand Ave.
28th Floor
Los Angeles, CA 90071
Attention: Phil McDermott,
AVP of Legal
Facsimile: (213)830-9291
Telephone: (213)356-3222
   
 
 
 
 
 
 


Hudson Bay Master
Fund Ltd   777 Third Ave, 30th Floor, New
York, NY 10017
Attention: George Antonopoulos
Facsimile: 212-571-1325
Telephone: 212-571-1244
Email: investments@hudsonbaycapital.com   $ 3,983,278.27     $ 1,214,345.29    
$ 1,547,308.33     $ 1,214,345.29       2,730,996    
Greenberg Traurig, LLP
MetLife Building
200 Park Ave
New York, NY 10166
Atten:  Michael A. Adelstein
Facsimile:  212-805-9222
Telephone:  212-801-6822
       
 
 
 
 
 


Corre Opportunities
Fund, LP   1370 Ave. of the Americas, 29th
Fl, NY, NY 10019
Micah Spiegel
Facsimile: 646-863-7161
Telephone: 646-863-7190   $ 795,050.55     $ 242,379.73     $ 308,838.17     $
242,379.73       545,098    
Brown Rudnick LLP
Attn: Steven D. Pohl
One Financial Center
Boston, MA 02111
Facsimile: 617.289.0433
Telephone:  617.856.8594
Corre Opportunities
Qualified Master
Fund, LP   1370 Ave. of the Americas, 29th
Fl, NY, NY 10019
Micah Spiegel
Facsimile: 646-863-7161
Telephone: 646-863-7190   $ 5,555,941.22     $ 1,693,788.53     $ 2,158,210.79  
  $ 1,693,788.53       3,809,238    
Brown Rudnick LLP
Attn: Steven D. Pohl
One Financial Center
Boston, MA 02111
Facsimile: 617.289.0433
Telephone:  617.856.8594
TOTAL       $ 14,726,814.49     $ 4,489,628.05     $ 5,720,645.47     $
4,489,628.05       10,096,928    


                                               



2